UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-24437-CIV-MORENO
ANA GLORIA DIAZ,

Plaintiff,
VS.

NANCY A. BERRYHILL, Acting Deputy
Commission of Social Security Administration,

Defendant.
/

 

ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S
REPORT AND RECOMMENDATION AND ORDER REVERSING ADMINISTRATIVE
LAW JUDGE’S DECISION AND REMANDING FOR FURTHER PROCEEDINGS

THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate
Judge, for a Report and Recommendation on the Plaintiff's Motion for Summary Judgment and
the Defendant’s Motion for Summary Judgment and Opposition to Plaintiff's Motion for
Summary Judgment (D.E. 28-29). The Magistrate Judge filed a Report and Recommendation
(D.E. 31) on February 27, 2020. The Court has reviewed the entire file and record. The Court
notes that no objections were filed and the time for doing so has passed. Being otherwise fully
advised in the premises, it is

ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and
Recommendation is AFFIRMED and ADOPTED. Accordingly, it is also

ADJUDGED that the Defendant’s Motion for Summary Judgment is DENIED, and the
Plaintiff's Motion for Summary Judgment is GRANTED IN PART such that the Administrative

Law Judge’s decision is REVERSED and REMANDED with instructions, consistent with the

reasons explained in the Report and Recommendation, to give proper weight to Dr. Aguilera’s

 

 
opinions and to reassess steps 3-5 of the Social Security Administration’s sequential evaluation

process.

fO
DONE AND ORDERED in Chambers at Miami, Florida, this / O of March 2020.

 

 

Copies furnished to:
United States Magistrate Judge Lauren F. Louis

Counsel of Record

 
